DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-20, filed 04/30/2020, are currently pending and are under consideration. 
Claim Objections
Claims 1, 6, 9-11, 17, and 20 are objected to because of the following informalities:  
Claim 1:
line 2, “by series” should read “by a series”.
line 6-7, “a series of his electrocardiograms” should read “a series of electrocardiograms”.
line 11-12, “the gathered dataset” should read “the dataset”.
Line 16, “the extracted ECG subset” should read “the ECG subset”.
Lines 18-19, “the subset” should read “the ECG subset”.
Line 22, “the space of ECG form features” should read “a space of ECG form features”. 
Page 28, line 3, “the center of gravity” should read “a center of gravity”.
Page 28, line 4, “the sphere” and “the polygon” should read “a sphere” and “a polygon”. 
Page 28, line 5, “the DECG set” should read “the formed DECG set”.
Page 28, line 5, “including all the DECG sets” is grammatically incorrect.
Page 28, line 12, “the observed” should read “an observed”.

Claim 6:
Line 3, “the extracted subset” should read “the ECG subset”.
Line 3, “the measure of similarity” should read “the similarity measure”.
Line 7, “the ECG” should read “the analyzed ECG”.
Line 9 and line 12, “the ECG” should read “the analyzed ECG”.
Claim 9, line 2-3, “the space of features” should read “the spaces of ECG form features”.
Claim 10, line 2, “the generated DECG set” should read “the formed DECG set”.
Claim 10, line 5, “including all the DECG sets” is grammatically incorrect.
Claim 11:
Line 11, “the gathered database” should read “the database”.
Line 16, “the extracted ECG subset” should read “the ECG subset”.
Line 18, “the subset” should read “the ECG subset”.
Page 31, lines 3-4, “the space of ECG form features” should read “a space of ECG form features”.
Page 31, line 16, “the center of gravity” should read “a center of gravity”.
Page 31, line 17, “the sphere” and “the polygon” should read “a sphere” and “a polygon”. 
Page 31, line 18, “the DECG set” should read “the formed DECG set”.
Page 31, line 18, “including all the DECG sets” is grammatically incorrect.
Page 31, line 24, “the observed” should read “an observed”.
Claim 17:
Line 2, “the extracted subset” should read “the ECG subset”.
Line 7, “the ECG” should read “the analyzed ECG”.
Line 9 and line 12, “the ECG” should read “the analyzed ECG”.
Claim 20, line 5, “including all the DECG sets” is grammatically incorrect.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the units in claim 1. The units are understood to be within any computer system, as shown in Figures 1 and 4. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 4 and 15 recite “calculated by formulas for calculating the distance between points”. However, the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the patient’s" in line 2, “the entire observation time” in line 10, “the doctor’s request” in line 14, “the examination purpose” in lines 15-16, “the feature of similarity” in lines 20-21, “the system operator” in line 26, “the cluster ECGs” on page 28, line 1, “the examination purpose” on page 28, line 7, “the condition” on page 28, line 9, “the doctor” on page 28, line 10, and “the most probable future condition” on page 28, line 17.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests changing “the” to “a”.
Claim 2 recites the limitation “the last instant of recording” in line 4. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests changing “the” to “a”.
Claim 3 recites the limitation “the outpatient’s card” on page 29 line 1. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests changing “the” to “a”.
Regarding claim 4, it is unclear what I meant by the limitation “calculated by formulas”. The specification provides no explanation or example of the formulas used to calculate the distance between the points.
Claim 6 recites the limitation “the next analyzed ECG” in line 2, “the analyzed ECG” in line 5, “the predetermined form similarity measure” in lines 5-6, and “the previously formed clusters” in lines 9-10. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests changing “the” to “a”. Further, claim 6 recites “if the analyzed ECG according to the predetermined form similarity measure matches at least one of the ECGs of one already formed cluster”, “if the ECG corresponds to more than one cluster”, and “if the ECG does not correspond to any of the previously formed clusters”. This recitation raises the question of what would happen if condition for the analyzed ECG is not met. Examiner suggests changing “if” to “when”.
Claim 8 recites the limitation “the ECG recording procedure” in line 5. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests changing “the” to “a”.
Claim 11 recites the limitation “the patient’s condition” in line 2, “the entire observation period” in lines 9-10, “the examination purpose” in line 15, “the feature of similarity” in line 19, “the system operator” on page 31 line 7, “the cluster ECGs” on page 31 line 14, “the condition” on page 31 line 22, and “the doctor” on page 31 line 21-22. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests changing “the” to “a”.
Claim 12 recites the limitation “the last instant of recording” in line 3. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests changing “the” to “a”.
Claim 13 recites the limitation “the outpatient’s card” on page 29 line 4. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests changing “the” to “a”.
Regarding claim 15, it is unclear what I meant by the limitation “calculated by formulas”. The specification provides no explanation or example of the formulas used to calculate the distance between the points.
Claim 17 recites the limitation “the next analyzed ECG” in lines 1-2, “the analyzed ECG” in line 5, “the predetermined form similarity measure” in lines 5-6, and “the previously formed clusters” in lines 
Claim 18 recites the limitation “the “with/without pathology” feature” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be understood that claim 18 depends upon claim 13, which provides proper antecedence. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a system and method for remote monitoring, analysis, and prognosis of patient condition using ECGs. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.  The instant claims are evaluated according to such analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claim 1 is directed towards a system and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claim 1 recites a system for remote monitoring, analysis, and prognosis of patient condition using ECGs, comprising gathering ECGs, extracting an ECG subset, clustering the ECG subset based on determined similarity features, generating standards for the clusters, assigning a standard for patient 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claim 1 recites an abstract idea of a mental process. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claim 1 recites the additional elements of a “units”, which are being interpreted as generic computer elements. However, these elements are recited at a high level of generality (i.e. as generic computing elements performing the generic functions of data gathering and analysis) such that they amount to no more than mere instructions to apply the exception using generic computer components. Furthermore, the system provides no means for providing the patient condition or to improve diagnosis or change and stimulation or therapy parameters. See MPEP 2106.05(b) an (f).
Accordingly, the additional elements do not integrate the abstract idea into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using units to perform the steps of ECG data gathering and analysis amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible. 
While there are no prior art rejections, claims 1-20 are not indicated as allowable due to the rejections under 35 U.S.C. 112(a), 112(b), and 101 as indicated above. 
Examiner’s Note
The claims contain vague terms and phrases, making them difficult to interpret.  Upon correction of the rejections under 35 U.S.C. 112(b), the claims may be further rejected under 35 U.S.C. 112(a) and 112(b) and/or rejected under 35 U.S.C 101 or 35 U.S.C 102 and 103 with new art or art of record and the case be made final.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xue (US 2017/0347964) is directed towards a cluster ECG database. 
Guttag (US 2009/0192394) is directed towards a method and apparatus for predicting patient outcome from physiological signals. 
Busche (US 2006/0079795) is directed towards electrocardiogram interpretations. 
Geva (US 2004/0230105) is directed towards a method and system for predicting physiological/pathological changes in a patient. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792